Title: To John Adams from Benjamin Rush, 31 October 1807
From: Rush, Benjamin
To: Adams, John



My Dear Sir
Philadelphia October 31st: 1807

I am ashamed of my long silence after the receipt of the two last letters from my kind friend and benefactor. The hurry introduced into my ordinary mass of business by the Influenza and its Consequences, must be my apollogy for my seeming inattention to your interesting favors.—
You have happily distinguished between Prudence and Art. I agree with you in your history of Disinterestedness. It is indeed a rare Virtue. An Englishman died a few years ago near this city who left the interest of £1500 to be appropriated Annually to reward Acts of disinterestedness. One of our Lawyers has declared the design of the testator cannot be fulfilled—and the Brother of the deceased, as heir of at law, has claimed the legacy. I do not think the Gentleman you alluded to in your letter upon this subject, formed himself, or his Conduct upon the model of the Character described in Rollin. He was selftaught in all the Arts which gave him his immense elevation above all his fellow Citizens. An intimate friend of Col: Hamiltons informed me, that he once told him that he had never read any other a single military book except Sims’s Guide. Sir Hanse Sloan used to show among the Curiosities of his Museum, a list of Dr Ratcliff’s library, which consisted only of a half a dozen practical books upon medicine. A friend of Ratcliff’s told him of this Satire upon his medical character, and spoke at the same time of the large size of Sir Hans’s library. “That is all right said Dr Ratcliff. D——n the fellow he requires books.”—The same remark has been applied to many other men who possess learning and reading, and the same preeminence over them by men who never read, has often been ascribed to the Gentleman mentioned in your letter. While the resources of Genius,—reading, and reflection has each had its specific Advocates for fame, perhaps Dr Clarks opinion of the means of becoming eminent in a profession deserves the most credit—it consists he says in “reading much—thinking much and writing much.” They mutually assist each Other in giving the greatest expansion & correctness, to the human mind. For this purpose they should bear a due proportion to each other. Dr Priestley read & wrote a great deal. but Had he thought more he would probably have corrected many of the errors which he defended upon several Subjects. Dr Franklin thought a great deal, wrote occasionally, but read, during the middle & latter years of his life very little & hence the errors of several of his opinions upon Government. Our great man wrote  constantly a great deal, thought constantly, but read (it is said) very little; and hence the questions of disrespect with which his talents & character have been treated by his Aid de Camp. But eno’ of great men! especially to one who has ceased to believe in them, and to be known from knowing so well, how much littleness is mixed with human Greatness,—how much folly—with human Wisdom, and how much Vice—with the greatest Attainments in human Virtue.
While thousands in our city spend their whole time in speculating upon peace or War, I am quietly pursuing all the objects of my profession. On Monday next I expect to begin my annual Course of lectures. The subject of my introductory lecture is “the duty & Advantages of studying the diseases of domestic Animals, and the remedies proper to cure them.” I have given the following reasons for urging the subject upon my Class. 1 our relation to domestic Animals f arising from our being formed at the same time & from the same dust—possessing bodies capable like theirs, of pain, and Subject like theirs to death, and from the dominion over them given to man at the Creation. 2 Our Obligations to them generally & particularly. 3 The inability of Nature to cure their diseases. 4 Their Sufferings from Quacks. 5 The necessity of knowing their diseases, in order to prevent our being injured by the flesh of such of them as compose a part of our Aliment. 6 The necessity of preserving the Character of their flesh as important and profitable Articles of Commerce. 7 The Advantages to be derived from a knowledge of their diseases, in aiding our inquiries into the diseases of the human body. 8 The precepts of the Old & new testament which inculcate tenderness to, & Care of them. My 9th reason is as follows. “I proceed in the last place to mention a reason for making the health of domestic Animals, the subject of our studies & care, which I should hesitate in delivering, were it not sanctioned by the name of a man whose discoveries in physiological, metaphysical & theological science, mark an Æra in the Atchievements of the human mind, I mean the great & good—I had almost said—the inspired Dr Hartley, and that is, their probable relation to us in a resurrection after death, and an existence in a future state. I shall read a short passage from the Doctors Works upon this Subject. After expressing a doubt concerning the redemption of the brute creation he adds “However;—their fall with Adam, the Covenant made with them after the deluge, their serving for sacrifices for the sins of men, and as types and emblems in the prophesies, and their being commanded to praise God, seem to intimate that there is Mercy in store for them, more than we may expect to be revealed in due time. The Jews considered the Gentiles as dogs compared with themselves, and the brute creatures appear by the history of Association that has been given, to differ from us in degree, rather than in kind.”
In favor of these remarks of Dr Hartley, it many be said, that as moral evil and death accompanied each other in the human race, they are probably connected in the brute Creation,—that they possess nearly all our Vices & Virtues,—that the perfection of the divine Government requires that their Vices should be punished, and their Virtues rewarded,—that reparation should be made to them for their accumulated sufferings in this World, and that the divine bounty discovered in the gift of their pleasures, would be rendered abortive unless they were placed in a situation to make returns for them in praise and gratitude in a future state of existence. It is alike foreign to my inclinations, and the design of this lecture to enter further into this question. To such of you as wish to see all the Arguments from reason & revelation that are urged in its favor, I beg leave to recommend the perusal of an essay in the Works of Dr Hildrop a learned and pious Clergyman of the Church of England entitled “free throughts upon the brute creation.” In whatever way the controversy may be decided, I shall only add that a belief in the opinion that has been suggested by the physician, & defended by the divine whose names have been mentioned, is calculated in no one instance to do any harm, but on the Contrary, much good, by encreasing our obligations to treat them our domestic subjects with tenderness, and care.  If the Opinion be erroneous, let the justice & mercy of the supreme Being in his Conduct to his brute creation remain unimpeached. The divine government in this World may be compared to a dreary prospect of an extensive and highly cultivated Country on a Winter-day. The last revolution of our Globe will cloathe this prospect with all the beauties of the Vernal, & all the products of the Autumnal months. It will then appear that the apparent discord of in the being of and end of all intelligent and animated Creatures, was “harmony not understood” and that all their sufferings were a necessary part of “Universal good.”
I was much gratified by your approbation of my declining to preside over our town meeting last Summer. I was invited to it by the heads of all the three parties in our city, and urged to it by all my family & several of my friends. My feelings revolted against it, and my judgment disapproved of it. My family & friends now think I acted properly. My ever honoured preceptor the Revd: Dr Finley I well recollect when a Schoolboy in taking leave of one of his Scholars who was coming to live in Philada: laid before him the temptations to Vice to which he would be exposed from the solicitations of bad company—and concluded his advice to him by saying in an emphatical tone “learn to pronounce that bold Word—no.” Happy—happy had it been for me—had I upon a hundred occasions used that bold monosyllable with the same decision that I did upon the Occasion to which I have alluded.—The misfortunes of most men in moral, commercial, and political life, arise from their inability to pronounce that Ark-like Word.
What would have been the present state of our country—had you used that word half a dozen times at the time the appointments were made of in the late American Army? One of your letters to me two years ago—has answered this question. Adieu—Adieu with love as usual, I am my Dr friend ever yrs

B: Rush
PS: My son Richard has just returned from Norfolk, where he went to take a part in the inquiry into the Conduct of Cap: Banon. On his way home, he stopped at Richmond where he saw and heard many things which it is not lawful to tell. Federalists! Democracy! law! Order! “Libertas et natale solum”!—all fine very fine words. I wonder in the language of Dean Swift “where we stole them.”

